DETAILED ACTION
This action is responsive to the amendments filed 3/12/2021.
Claims 1-20 are pending. Claims 1, 8, and 14 are currently amended.
The prior rejections under 35 U.S.C. § 112 are withdrawn.
All prior rejections under 35 U.S.C. §§ 102-103 are withdrawn as necessitated by amendment.

Claim Objections
Claims 8-14 are objected to because of the following informalities:  Claim 8 has a period, after which additional limitations appear that are then followed by another period. Claims should recite a series of clauses, separated by commas or semicolons as necessary or desired, and end with a single period.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo, U.S. PGPUB No. 2009/0263016 (“Kuo”), in view of C, et al., U.S. Patent No. 10,319,116 (“C”).
Kuo teaches a system and method for analyzing colors in a document. With regard to Claim 1, Kuo teaches a computing system comprising:
a memory; and a processor coupled to said memory (Fig. 21, memories 2104 and 2106 storing instructions, and coupled to processor 2102) and configured to generate a color scheme for a web application by performing the following: 
determine color positions of colors in a target set of colors, the target set of colors being replaceable with colors in a source set of colors ([0032] describes that color data is extracted from identified text and the area surrounding the identified text), and
determine color contrasts between the colors in the target set of colors being replaced with colors in the source set of colors for at least one color position ([0032] describes that color contrast values are determined for the text and identified surrounding area).
Kuo, in view of C teaches selecting one of the color positions for inclusion within the color scheme of the web application based on a match of color contrasts associated therewith and color contrasts in the source set of colors. 
Kuo teaches at [0057] describes that a user can replace one or more colors or the system can carry out replacement automatically. Nickolov teaches a system and method for dynamic color adjustment. Col. 5, lines 4-24 describe that a text background color can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine C with Kuo. The background of C identifies that a publisher may use color to convey information in text that users consume, where a user selecting different color themes can affect user experience by obscuring or changing the colors that the publisher specifies for a specific purpose. Therefore, one of skill in the art would be motivated to combine elements of C with Kuo, in order to improve user experience by permitting color changes while preserving information that is being conveyed by a particular color choice.
Claim 8 recites the system of Claim 1, which also provides the selected color position for display, and adjust the colors in the selected color position based on user input, with the adjusted colors in the selected color position for inclusion within the color scheme of the web application. This is taught at Fig. 15 and [0061]-[0062], and the claim is similarly rejected. Claim 14 recites a method carried out by the system of Claim 1, and is likewise rejected.
With regard to Claim 2, Kuo teaches wherein said processor is further configured to perform the following: determine color separation distances between the colors in the source set of colors; and for at least one color position, determine deltas between the color separation 
Claim 9 recites a system incorporating the additional elements of Claim 2, and is similarly rejected. Claim 15 recites a method carried out by the system of Claim 2, and is likewise rejected. 
With regard to Claim 3, Kuo teaches that the color separation distances between the colors in the source set of colors and the color separation distances in the replaced colors for at least one color position are limited to adjacent colors. [0057] describes that the color contrast is determined for selected text and an associated background adjacent to the text in the interface.
Claim 10 recites a system incorporating the additional elements of Claim 3, and is similarly rejected. Claim 16 recites a method carried out by the system of Claim 3, and is likewise rejected.
With regard to Claim 4, Kuo teaches that said processor is further configured to determine the respective color separation distances using at least one of the following color distance determination methods: an RGB Euclidian distance method, a Cielab Delta E method, and a color tolerance distance method. [0047]-[0052] describe that color contrast can be calculated using a RGB distance, and compared to see if the contrast is above a tolerance level.

With regard to Claim 6, Kuo teaches wherein said processor is further configured to determine the source set of colors based on analysis of at least one of the following: color schemes in a source web application, color schemes in a logo, and a user defined color scheme. [0067] describes that the interface being analyzed is an interface being constructed by a user.
Claim 12 recites a system incorporating the additional elements of Claim 6, and is similarly rejected. Claim 19 recites a method carried out by the system of Claim 6, and is likewise rejected.
With regard to Claim 7, Kuo teaches that in response to the source set of colors being monochrome, said processor is further configured to generate variants of the monochrome colors so as to expand the source set of colors. [0063] describes that a suggested color can be altered to separate colors by darkness values to provide the proper contrast while keeping the hue. Therefore, in the case where colors are monochrome, contrast can be analyzed and altered without changing the monochrome color scheme.
Claim 13 recites a system incorporating the additional elements of Claim 7, and is similarly rejected. Claim 20 recites a method carried out by the system of Claim 7, and is likewise rejected.
Claims 5, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo, in view of C, and in view of Jeff, U.S. PGPUB No. 2013/0174015 (“Jeff”).
With regard to Claim 5, Kuo and C teach Claim 1. Kuo, in view of Jeff teaches wherein said processor is further configured to generate a stylesheet for a page of the web application, 
Kuo teaches mapping source colors to target color positions in a webpage, as described at [0057]. Jeff teaches a system and method for creating an interface. [0068] describes that colors can be mapped to a webpage interface. [0093] describes that a resulting list of colors for an interface can be used to generate a cascading stylesheet for the page which defines all the colors used therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Jeff with Kuo and C. The stylesheet generations described in Jeff provides a way to incorporate color selections into a webpage interface, where Kuo does not specifically apply the color selections to web interfaces. Therefore, one of skill in the art would seek to include stylesheet generation for colors, in order to improve the functioning of Kuo by adding the ability to format colors for use in web interfaces.
Claim 11 recites a system incorporating the additional elements of Claim 5, and is similarly rejected. Claim 18 recites a method carried out by the system of Claim 5, and is likewise rejected.

Response to Arguments
Applicant’s arguments have been considered but are moot in light of the new grounds for rejecting the claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718.  The examiner can normally be reached on M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
4/6/2021